DETAILED ACTION
Claims 1-20 are pending in the Instant Application. 
Claims 1-20 are rejected (Non-Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Instant Application, filed 10/14/2021 is a continuation of 15/295,318, filed 10/17/2016, now U.S. Patent #11,176,145, which claims priority from Provisional Application 62/243,037, filed 10/17/2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 December 2022 was considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.





Claims 1, 7, 8, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 15, 16 and 20 of U.S. Patent No. 11,176,145. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Instant Application are broader and would encompass the claims in U.S. Patent No.11,176,145, which recite a slightly narrower version of the claims. The claims are matched as shown below:

Instant Application
U.S. Patent No. 11,176,145
1. A computer-implemented method comprising: 



monitoring, via a user interface, user interaction with at least one item listing of a network-based marketplace; 




scoring, by at least one processor, a plurality of word vectors constructed from a plurality of words associated with the at least one item listing based at least in part on the user interaction, 

the scoring indicating a likelihood of search being performed for a respective pair of words included in a respective word vector of the plurality of word vectors; and









 
outputting, by the at least one processor and via the user interface, at least a second item listing based at least in part on the scoring of the plurality of word vectors.
15. A computer implemented method for generating personalized user recommendations, the method comprising: 

identifying a plurality of words associated with a first item listing, based on user interaction with the first item listing in a network-based marketplace; constructing a plurality of word vectors based on the plurality of words, each word vector including a pair of words from the plurality of words;


scoring each of the plurality of word vectors based on a semantic relatedness between the pair of words included in the respective word vectors,  


the sematic relatedness indicating a likelihood of search being performed for the pair of words together; identifying a second item listing with which a user has had an interaction; identifying listing words included in the second item listing; identifying word vectors of the plurality of word vectors that include the listing words; identifying second words semantically related to the listing words based on the identified word vectors; first ranking the second words responsive to the scores of their respective word vectors; second ranking a plurality of item listings of the network-based marketplace responsive to the first ranking of the second words; and generating, based on the second ranking, 

an output, recommending at least a third item listing.
7. The method of claim 1, wherein the user interaction with the at least one item listing comprises a contextual identifier, 

the contextual identifier indicating user access of one or more listings of the at least one item listing, presentation of one or more listings of the at least one item listing via the user interface, a purchase transaction associated with one or more listings of the at least one item listing, or any combination thereof.
16. The method of claim 15, wherein the interaction with the second item listing includes a contextual identifier, 

the contextual identifier including accessing the second item listing, viewing the second item listing, storing the second item listing, or causing processing of the second item listing.
8. A system comprising:


at least one processor; and 
a memory device storing instructions which, when executed by the at least one processor, causes the system to perform operations comprising: 


monitoring, via a user interface, user interaction with at least one item listing of a network-based marketplace; 


scoring, by the at least one processor, a plurality of word vectors constructed from a plurality of words associated with the at least one item listing based at least in part on the user interaction, 



the scoring indicating a likelihood of search being performed for a respective pair of words included in a respective word vector of the plurality of word vectors; and 













outputting, by the at least one processor and via the user interface, at least a second item listing based at least in part on the scoring of the plurality of word vectors.
1. A system to generate personalized user recommendations comprising: 

one or more processors; and 
a computer readable medium storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising: 

identifying a plurality of words associated with a first item listing, based on user interaction with the first item listing in a network-based marketplace; 


constructing a plurality of word vectors based on the plurality of words, each word vector including a pair of words from the plurality of words; scoring each of the plurality of word vectors based on a semantic relatedness between the pair of words included in the respective word vectors, 

the sematic relatedness indicating a likelihood of search being performed for the pair of words together; identifying a second item listing with which a user has had an interaction; identifying listing words included in the second item listing; identifying word vectors of the plurality of word vectors that include the listing words; identifying second words semantically related to the listing words based on the identified word vectors; first ranking the second words responsive to the scores of their respective word vectors; second ranking a plurality of item listings of the network-based marketplace responsive to the first ranking of the second words; and generating, based on the second ranking, an 


output, recommending at least a third item listing.
14. The system of claim 8, wherein the user interaction with the at least one item listing comprises a contextual identifier,

 the contextual identifier indicating user access of one or more listings of the at least one item listing, presentation of one or more listings of the at least one item listing via the user interface, a purchase transaction associated with one or more listings of the at least one item listing , or any combination thereof.
3. The system of claim 1, wherein the interaction with the second item listing includes 
a contextual identifier,

 the contextual identifier including accessing the second item listing, viewing the second item listing, storing the second item listing, or causing processing of the second item listing.
15. A non-transitory computer-readable medium comprising instructions which, when executed by at least one processor, cause a machine to perform operations comprising: 

monitoring, via a user interface, user interaction with at least one item listing of a network-based marketplace; 

scoring a plurality of word vectors constructed from a plurality of words associated with the at least one item listing based at least in part on the user interaction, 



the scoring indicating a likelihood of search being performed for a respective pair of words included in a respective word vector of the plurality of word vectors; and 











outputting, via the user interface, at least a second item listing based at least in part on the scoring of the plurality of word vectors.
20. A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising:
 identifying a plurality of words associated with a first item listing, based on user interaction with the first item listing in a network-based marketplace; 

constructing a plurality of word vectors based on the plurality of words, each word vector including a pair of words from the plurality of words; scoring each of the plurality of word vectors based on a semantic relatedness between the pair of words included in the respective word vectors,

 the sematic relatedness indicating a likelihood of search being performed for the pair of words together; identifying a second item listing with which a user has had an interaction; identifying listing words included in the second item listing; identifying word vectors of the plurality of word vectors that include the listing words; identifying second words semantically related to the listing words based on the identified word vectors; first ranking the second words responsive to the scores of their respective word vectors; second ranking a plurality of item listings of the network-based marketplace responsive to the first ranking of the second words; and generating, based on the second ranking, 
an output, recommending at least a third item listing.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Artun et al. (“Artun”), United States Patent Application Publication No. 2013/0204738

As per claim 1, Artun discloses a computer-implemented method comprising: 
monitoring, via a user interface, user interaction with at least one item listing of a network-based marketplace ([0055] wherein sessions are determined by the session module wherein [0041] the session module monitors a user’s behavior including searches which result in item listings, clicks of product listings and changes to the queries that result in an item listing, and [0062] product item purchases);
scoring, by at least one processor, a plurality of word vectors constructed from a plurality of words associated with the at least one item listing based at least in part on the user interaction ([0055] wherein a word vector (recognized as a pair of keywords in the prior art (See [0016] of the specification of the Instant Application)), have scores , which are calculated by the keyword pairing module, wherein [0044] “keyword-to-document statistics” are built upon the identified pairs of keywords rather than each keyword taken alone and [0047] wherein the scoring is recognized as the “keyword-to-product correlation statistics,” which is a score that relates the word vector (keyword pair) to the product document) , the scoring indicating a likelihood of search being performed for a respective pair of words included in a respective word vector of the plurality of word vectors ([0044]-[0046] wherein the scores are based on the pairs, and the keyword pairs are determined based on the specialized functions module i.e. indicating the likelihood of search being performed on a respective pair of words, since keywords are paired if the probability is high if the words are used together as described in [0044]); and 
outputting, by the at least one processor and via the user interface, at least a second item listing based at least in part on the scoring of the plurality of word vectors ([0015] wherein recommendations of second items (products) are output based on the user’s browsing using the word vector (word pair) scores as described in [0057] and [0059]).

As per claim 2, Artun discloses the method of claim 1, wherein outputting at least the second item listing further comprises: causing a presentation of the second item listing via the user interface, causing delivery of a virtual message of the second item listing, communicating an offer alert associated with the second item listing, or a combination thereof ([0059] wherein the second item is presented on a user interface by providing those recommendations to a user, and [0062] wherein an offer alert is described. EXAMINER NOTE: Applicant has used “or” and a combination of elements are shown to be disclosed).  

As per claim 3, Artun discloses the method of claim 1, further comprising: identifying the plurality of words associated with the at least one item listing based at least in part on the user interaction with the at least one item listing ([0041] wherein the words are identified based on queries and items based on user interactions (user clicks, searches, and purchases as described above)); and constructing the plurality of word vectors based at least in part on the plurality of words, each word vector including a pair of words from the plurality of words ([0055] wherein keyword pairs are formed based on the session module user interactions).  

As per claim 4, Artum discloses the method of claim 1, further comprising: determining a contextual relatedness between a pair of words included in a word vector of the plurality of word vectors, wherein the scoring indicating the likelihood of search is based at least in part on the contextual relatedness between the pair of words ([0045] wherein the contextual relatedness is the keyword pairs being used together in historical search query data vs. the keywords being used alone).  

As per claim 5, Artum discloses the method of claim 1, further comprising: identifying the second item listing with which a user has had a prior interaction ([0022] and [0055] wherein the multiple users sessions can be evaluated for prior interactions, wherein sessions of the centroid users can be also examined for prior interactions and keyword pairs); andAttorney Docket No. P089.01.01 (105845.0493)eBay Ref. No. JP-P315'7US225 PATENT mapping one or more words from the second item listing to at least one word of the plurality of words ([0055] wherein keyword pairs for the items in another user’s session are mapped to the as described in [0047]) , wherein outputting the second listing is based at least in part on mapping the one or more words from the second item listing ([0057] and [0059] wherein recommendations are based on the second item listing for other users in the centroid and can be provided as a recommendation output).
  
As per claim 7, Artum discloses the method of claim 1, wherein the user interaction with the at least one item listing comprises a contextual identifier, the contextual identifier indicating user access of one or more listings of the at least one item listing, presentation of one or more listings of the at least one item listing via the user interface, a purchase transaction associated with one or more listings of the at least one item listing , or any combination thereof ([0041] wherein user interactions are noted including “clicks” (presentation of the one or more listings of the at least one item listing via the user interface) and [0062] wherein a purchase transaction is described as user interaction. EXAMINER NOTE: Applicant has used “or” here and a combination of elements is shown to be disclosed).  

As per claim 8, Artun discloses a system comprising:
at least one processor ([0070]); and 
a memory device storing instructions ([0082]) which, when executed by the at least one processor, causes the system to perform operations comprising the method of claim 1. As a result, claim 1 is rejected for the same rationale and reasoning as claim 1. 

As per claim 9, claim 9 is the system that performs the method of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 10, claim 10 is the system that performs the method of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 11, claim 11 is the system that performs the method of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 12, claim 12 is the system that performs the method of claim 5 and is rejected for the same rationale and reasoning. 

As per claim 14, claim 17 is the system that performs the method of claim 7 and is rejected for the same rationale and reasoning. 

As per claim 15, claim 15 is the product that performs the method of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 16, claim 16 is the product that performs the method of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 17, claim 17 is the product that performs the method of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 18, claim 18 is the product that performs the method of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 19, claim 19 is the product that performs the method of claim 5 and is rejected for the same rationale and reasoning. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Artum in view of Bates et al. (“Bates”), United States Patent Application Publication No. 2011/0010307. 

As per claim 6, Artum discloses the method of claim 1, but does not dislcose assigning a recommendation ranking to the second item listing based at least in part on determining a number of user interactions associated with the second item listing, wherein outputting the second listing is based at least in part on assigning the recommendation ranking. However, Bates teaches assigning a recommendation ranking to the second item listing based at least in part on determining a number of user interactions associated with the second item listing ([0163] wherein most views is described as being used to generate correlation measures and [0165]-[0166] wherein the top ranked (products with the highest correlation measures) are listed), wherein outputting the second listing is based at least in part on assigning the recommendation ranking ([0165] wherein sending the recommendations to the recommendation white is outputting the recommendations).    
Both Artum and Bates describe providing product recommendations based on user interactions. One could use the ranking in Bates, with the product interaction mining in Artum to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of determining word vectors from interactions to present recommendations in Artum with the ranking of recommendations in Bates in order to provide the most similar products to the user.  

As per claim 13, claim 13 is the system that performs the method of claim 6 and is rejected for the same rationale and reasoning. 

As per claim 19, claim 19 is the product that performs the method of claim 6 and is rejected for the same rationale and reasoning. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168